- provide by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of August, 2011 (Commission File No. 001-33356), Gafisa S.A. (Translation of Registrant's name into English) Av. Nações Unidas No. 8501, 19th floor São Paulo, SP, 05425-070 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A (A free translation of the original in Portuguese) Quarterly information - 06/30/2011 – Gafisa S.A. INDEX Company data Capital Composition Individual Financial Statements Balance Sheet - Assets Balance Sheet – Liabilities Income Statements Comprehensive Income Cash Flow Statement Statements of Changes in Shareholders´ Equity 01/01/2011 to 06/30/2011 01/01/2010 to 06/30/2010 Statement of value added Consolidated Financial Statement Balance Sheet - Assets Balance Sheet – Liabilities Income Statements Comprehensive Income Cash Flow Statement Statements of Changes in Shareholders´ Equity 01/01/2011 to 06/30/2011 01/01/2010 to 06/30/2010 Statement of value added Management Report Notes to quarterly information Outlook Other relevant information Reports and Statements Management Statement of Quarterly Information Management Statement on the Review Report (A free translation of the original in Portuguese) Quarterly information - 06/30/2011 – Gafisa S.A. CAPITAL COMPOSITION Number of Shares (in thousands) CURRENT QUARTER 6/30/2011 Paid-in Capital 1 – Common 2 – Preferred 0 3 - Total Treasury share 4 - Common 5 - Preferred 0 6 - Total (A free translation of the original in Portuguese) Quarterly information - 06/30/2011 – Gafisa S.A. INDIVIDUAL BALANCE SHEET – ASSETS (in thousands of Brazilian Reais) CODE DESCRIPTION CURRENT QUARTER 6/30/2011 PREVIOUS YEAR 12/31/2010 1 Total Assets Current Assets Cash and cash equivalents Cash and banks Financial Investments Fair value of marketable securities Fair value of marketable securities Marketable securities – held for sale Trade accounts receivable Trade accounts receivable Receivables from clients of developments Receivables from clients of construction and services rendered Other Receivables Inventory Properties for sale Prepaid expenses expenses Prepaid expenses and others Other current assets Others Others t rade accounts receivable and others Non Current Assets Long Term Receivables Trade accounts receivable Receivables from clients of developments Properties for sale Deferred taxes Deferred income tax and social contribution Others non current assets Others t rade accounts receivable and others Investments Interest in associated and similar companies Interest in Subsidiaries Other Investments Interest in Subsidiaries Interest in Subsidiaries - goodwill Property and equipment Operation property and equipment Intangible assets Intangible assets (A free translation of the original in Portuguese) Quarterly information - 06/30/2011 – Gafisa S.A. INDIVIDUAL BALANCE SHEET - LIABILITIES AND SHAREHOLDERS' EQUITY (in thousands of Brazilian Reais) CODE DESCRIPTION CURRENT QUARTER 6/30/2011 PREVIOUS YEAR 12/31/2010 2 Total Liabilities and Shareholders’ Equity Current Liabilities Salaries and social charges Salaries and social charges Salaries and social charges Suppliers Suppliers Tax obligations Federal tax obligations Municipal tax obligations Loans and Financing Loans and Financing Loans and Financing Debentures Others obligations Others Minimum mandatory dividends Obligations for purchase of real estate and advances from customers Other liabilities Provisions Tax, Labor and Civel lawsuits Tax lawsuits Labor lawsuits Civel lawsuits Non Current Liabilities Loans and Financing Loans and Financing Loans and Financing Debentures Others obligations Others Obligations for purchase of real estate and advances from customers Other liabilities Deferred taxes Deferred income tax and social contribution Provisions Tax, Labor and Civel lawsuits Shareholders' equity Capital Stock Capital Reserves Profit Reserves Legal Reserves Statutory Reserves Retained earnings Treasury shares Retained earnings/accumulated losses - (A free translation of the original in Portuguese) Quarterly information - 06/30/2011 – Gafisa S.A. INDIVIDUAL STATEMENT OF INCOME (in thousands of Brazilian Reais) CODE DESCRIPTION Current Quarter 4/1/2011 to 6/30/2011 Year to date 1/1/2011 to 6/30/2011 Same Quarter from previous year 4/1/2010 to 6/30/2010 Year to date from previous year 1/1/2010 to 6/30/2010 Gross Sales and/or Services Real estate development and sales Construction services rendered revenue Barter transactions revenue Taxes on sales and services Brokerage fee on sales Cost of Sales and/or Services Cost of Real estate development Barter transactions cost Gross Profit Operating Expenses/Income Selling Expenses General and Administrative Profit sharing - - Stock option plan expenses Other Administrative Expenses Other operating income - Other operating expenses Depreciation Other operating expenses Equity in results of investees Net income before financial results and taxes Financial Financial income Financial expenses Net income before taxes Provision for income tax and social contribution Deferred Income Tax Net income from continuing operation (A free translation of the original in Portuguese) Quarterly information - 06/30/2011 – Gafisa S.A. INDIVIDUAL STATEMENT OF INCOME (in thousands of Brazilian Reais) CODE DESCRIPTION Current Quarter 4/1/2011 to 6/30/2011 Year to date 1/1/2011 to 6/30/2011 Same Quarter from previous year 4/1/2010 to 6/30/2010 Year to date from previous year 1/1/2010 to 6/30/2010 Net income for the Period EARNINGS PER SHARE ( Reais ) EARNINGS BASIC PER SHARE ON EARNINGS DILUTED PER SHARE ON (A free translation of the original in Portuguese) Quarterly information - 06/30/2011 – Gafisa S.A. INDIVIDUAL COMPREHENSIVE INCOME (in thousands of Brazilian Reais) CODE DESCRIPTION Current Quarter 4/1/2011 to 6/30/2011 Year to date 1/1/2011 to 6/30/2011 Same Quarter from previous year 4/1/2010 to 6/30/2010 Year to date from previous year 1/1/2010 to 6/30/2010 Net income for the period Comprehensive net income for the period (A free translation of the original in Portuguese) Quarterly information - 06/30/2011 – Gafisa S.A. INDIVIDUAL STATEMENT OF CASH FLOW – INDIRECT METHOD (in thousands of Brazilian Reais) CODE DESCRIPTION Year to date from current period 6/30/2011 Year to date from previous period 6/30/2010 Net cash from operating activities Cash generated in the operations Net Income before taxes Stock options expenses Unrealized interest and finance charges, net Depreciation and amortization Fixed assets disposal - Provision for contingencies Warranty provision Profit sharing - Equity in the results of investees Loss on financial instrument - Variation in Assets and Liabilities Trade accounts receivable Properties for sale Other Receivables Prepaid expenses and others Suppliers Obligations for purchase of real estate and adv. from customers Taxes, charges and contributions Obligation to venture partners and others Payroll, profit sharing and related charges Net cash from investments activities Purchase of property and equipment and deferred charges Restricted cash in guarantee to loans Capital contribution in subsidiary companies Net cash from financing activities Capital increase Loans and financing obtained Repayment of loans and financing Assignment of credits receivable, net - Public offering expenses - Obligation to investors - Assignment of Real Estate Receivables Agreement - CCI - Net increase (decrease) of Cash and Cash Equivalents Cash at the beginning of the period Cash at the end of the period (A free translation of the original in Portuguese) Quarterly information - 06/30/2011 – Gafisa S.A. INDIVIDUAL STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY FROM 01/01/2/30/2011 (in thousands of Brazilian reais) CODE DESCRIPTION Capital Stock Capital reserves, stock options and treasury shares Profit reserves Retained earnings/ accumulated deficit Others comprehensive income Total shareholders’ equity Opening balance - - Opening Adjusted balance - - Increase/decrease in capital stock - - Stock options program - - - Realization of stock options program - Comprehensive Income - Net Income/Loss for the period - Closing balance - (A free translation of the original in Portuguese) Quarterly information - 06/30/2011 – Gafisa S.A. INDIVIDUAL STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY FROM 01/01/2/30/2010 (in thousands of Brazilian reais) CODE DESCRIPTION Capital Stock Capital reserves, stock options and treasury shares Profit reserves Retained earnings/ accumulated deficit Others comprehensive income Total shareholders’ equity Opening balance 0 0 Opening Adjusted balance 0 0 Increase/decrease in capital stock 0 0 0 Capital increase 0 0 0 Public offering expenses 0 0 0 0 Stock options program 0 0 0 Comprehensive Income 0 0 0 0 Net Income/Loss for the period 0 0 0 0 Closing balance 0 (A free translation of the original in Portuguese) Quarterly information - 06/30/2011 – Gafisa S.A. INDIVIDUAL STATEMENT OF VALUE ADDED (in thousands of Brazilian Reais) CODE DESCRIPTION Year to date from current period 6/30/2011 Year to date from previous period 6/30/2010 Revenues Real estate development, sale and services Inputs acquired from third parties Cost of Sales and/or Services Materials, energy, outsourced labor and other Gross added value Retentions Depreciation, amortization and depletion Net added value produced by the Company Added value received on transfer Equity accounts Financial income Total added value to be distributed Added value distribution Personnel and payroll charges Taxes and contributions Federal Compensation – Interest Interest Compensation – Company capital Retained earnings (A free translation of the original in Portuguese) Quarterly information - 06/30/2011 – Gafisa S.A. CONSOLIDATED BALANCE SHEET - ASSETS (in thousands of Brazilian Reais) CODE DESCRIPTION CURRENT QUARTER 6/30/2011 PREVIOUS YEAR 12/31/2010 1 Total Assets Current Assets Cash and cash equivalents Cash and banks Financial Investments Fair value of marketable securities Fair value of marketable securities Marketable securities – held for sale Trade accounts receivable Trade accounts receivable Receivables from clients of developments Receivables from clients of construction and services rendered Other Receivables Inventory Prepaid expenses expenses Prepaid expenses and others Other current assets Others Non Current Assets Long Term Receivables Trade accounts receivable Receivables from clients of developments Properties for sale Deferred taxes Deferred income tax and social contribution Others non current assets Others t rade accounts receivable and others Property and equipment Operation property and equipment Intangible assets Intangible assets Goodwill (A free translation of the original in Portuguese) Quarterly information - 06/30/2011 – Gafisa S.A. CONSOLIDATED BALANCE SHEET - LIABILITIES AND SHAREHOLDERS' EQUITY (in thousands of Brazilian Reais) CODE DESCRIPTION CURRENT QUARTER 6/30/2011 PREVIOUS YEAR 12/31/2010 2 Total Liabilities and Shareholders’ Equity Current Liabilities Salaries and social charges Salaries and social charges Salaries and social charges Suppliers Suppliers Tax obligations Federal tax obligations Loans and Financing Loans and Financing Loans and Financing Debentures Others obligations Others Minimum mandatory dividends Obligations for purchase of real estate and advances from customers Obligation to venture partners and others Provisions Tax, Labor and Civel lawsuits Tax lawsuits Labor lawsuits Civel lawsuits Non Current Liabilities Loans and Financing Loans and Financing Loans and Financing Debentures Others obligations Others Obligations for purchase of real estate and advances from customers Other liabilities Deferred taxes Deferred income tax and social contribution Provisions Tax, Labor and Civel lawsuits Tax lawsuits Labor lawsuits Civel lawsuits Shareholders' equity Capital Stock Capital Reserves Profit Reserves Legal Reserves Statutory Reserves Retained earnings Treasury shares Retained earnings/accumulated losses - Non-controlling interest (A free translation of the original in Portuguese) Quarterly information - 06/30/2011 – Gafisa S.A. CONSOLIDATED STATEMENT OF INCOME (in thousands of Brazilian Reais) CODE DESCRIPTION Current Quarter 4/1/2011 to 6/30/2011 Year to date 1/1/2011 to 6/30/2011 Same Quarter from previous year 4/1/2010 to 6/30/2010 Year to date from previous year 1/1/2010 to 6/30/2010 Gross Sales and/or Services Real estate development and sales Construction services rendered revenue Barter transactions revenue Taxes on sales and services Brokerage fee on sales Cost of Sales and/or Services Cost of Real estate development Barter transactions cost Gross Profit Operating Expenses/Income Selling Expenses General and Administrative Profit sharing Stock option plan expenses Other Administrative Expenses Other operating expenses Depreciation Other operating expenses Net income before financial results and taxes Financial Financial income Financial expenses Net income before taxes Provision for income tax and social contribution Current Income Tax Deferred Income Tax Net income from continuing operation (A free translation of the original in Portuguese) Quarterly information - 06/30/2011 – Gafisa S.A. INDIVIDUAL STATEMENT OF INCOME (in thousands of Brazilian Reais) CODE DESCRIPTION Current Quarter 4/1/2011 to 6/30/2011 Year to date 1/1/2011 to 6/30/2011 Same Quarter from previous year 4/1/2010 to 6/30/2010 Year to date from previous year 1/1/2010 to 6/30/2010 Net income for the period Net income (loss) attributable to Gafisa Net income (loss) attributable to the noncontrolling interests EARNINGS PER SHARE ( Reais ) EARNINGS BASIC PER SHARE ON EARNINGS DILUTED PER SHARE ON (A free translation of the original in Portuguese) Quarterly information - 06/30/2011 – Gafisa S.A. CONSOLIDATED COMPREHENSIVE INCOME (in thousands of Brazilian Reais) CODE DESCRIPTION Current Quarter 4/1/2011 to 6/30/2011 Year to date 1/1/2011 to 6/30/2011 Same Quarter from previous year 4/1/2010 to 6/30/2010 Year to date from previous year 1/1/2010 to 6/30/2010 Net income for the period Consolidated comprehensive income for the period Net income (loss) attributable to Gafisa Net income (loss) attributable to the noncontrolling interests (A free translation of the original in Portuguese) Quarterly information - 06/30/2011 – Gafisa S.A. CONSOLIDATED STATEMENT OF CASH FLOW – INDIRECT METHOD (in thousands of Brazilian Reais) CODE DESCRIPTION Year to date from current period 6/30/2011 Year to date from previous period 6/30/2010 Net cash from operating activities Cash generated in the operations Net Income Stock options expenses Unrealized interest and finance charges, net Depreciation and amortization Fixed assets disposal 0 Provision for contingencies Warranty provision Profit sharing provision Allowance for doubtful accounts Loss on financial instruments 0 Variation in Assets and Liabilities Trade accounts receivable Properties for sale Other Receivables Prepaid expenses and others Suppliers Obligations for purchase of real estate and adv. from customers Taxes, charges and contributions Payroll, profit sharing and related charges Obligation to venture partners and others Net cash from investments activities Restricted cash in guarantee to loans Purchase of property and equipment and deferred charges Net cash from financing activities Capital increase Loans and financing obtained Repayment of loans and financing Assignment of credits receivable, net Capital reserve 0 Public offering expenses 0 Assignment of Real Estate Receivables Agreement – CCI 0 Proceeds from subscription of redeemable equity interest in securitization fund Dividends paid 0 Taxes paid 0 Obligation to investors 0 Net increase (decrease) of Cash and Cash Equivalents Cash at the beginning of the period Cash at the end of the period (A free translation of the original in Portuguese) Quarterly information - 06/30/2011 – Gafisa S.A. CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY FROM 01/01/2/30/2011 (in thousands of Brazilian reais) CODE DESCRIPTION Capital Stock Capital reserves, stock options and treasury shares Profit reserves Retained earnings/ accumulated deficit Others comprehensive income Total shareholders’ equity Non controlling interest Total shareholders’ equity consolidated Opening balance - - Opening Adjusted balance - - Increase/decrease in capital stock - - 55 Stock options program - - - 55 Realization of stock options program - Comprehensive Income - Net Income/Loss for the period - Closing balance - (A free translation of the original in Portuguese) Quarterly information - 06/30/2011 – Gafisa S.A. CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY FROM 01/01/2/30/2010 (in thousands of Brazilian reais) CODE DESCRIPTION Capital Stock Capital reserves, stock options and treasury shares Profit reserves Retained earnings/ accumulated deficit Others comprehensive income Total shareholders’ equity Non controlling interest Total shareholders’ equity consolidated Opening balance 0 0 Opening Adjusted balance 0 0 Increase/decrease in capital stock 0 0 0 Capital increase 0 0 0 0 0 Public offering expenses 0 0 0 0 0 Stock options program 0 0 0 47 Incorporation of Shertis shares Comprehensive Income 0 0 0 0 Net Income/Loss for the period 0 0 0 0 Closing balance 0 (A free translation of the original in Portuguese) Quarterly information - 06/30/2011 – Gafisa S.A. CONSOLIDATED STATEMENT OF VALUE ADDED (in thousands of Brazilian Reais) CODE DESCRIPTION Year to date from current period 6/30/2011 Year to date from previous period 6/30/2010 Revenues Real estate development, sale and services Allowance for doubtful accounts 0 Inputs acquired from third parties Cost of Sales and/or Services (1,254, 931) Materials, energy, outsourced labor and other Gross added value Retentions Depreciation, amortization and depletion Net added value produced by the Company Added value received on transfer Financial income Total added value to be distributed Added value distribution Personnel and payroll charges Taxes and contributions Compensation - Interest Interest Compensation – Company capital Retained earnings IR Contact Luiz Mauricio Garcia Rodrigo Pereira Email: ri@gafisa.com.br IR Website: www.gafisa.com.br/ir 2Q11 Earnings Results Conference Call Friday, August 12th, 2011 > In English (simultaneous translation from Portuguese) 01:00 PM US EST 02:00 PM Brasilia Time Phones: +1 (888) 700-0802 (US only) +1 (786) 924-6977 (Others) +55 (11) 4688-6361 (Brazil) Code: Gafisa > In Portuguese 01:00 PM US EST 02:00 PM Brasilia Time Phone: +55 (11) 4688-6361 Code: Gafisa Shares GFSA3– Bovespa GFA – NYSE Total Outstanding Shares: Average daily trading volume (90 days2): R$ 127.2 million 1) Including 599,486 treasury shares 2) Up to August 11th, 2011 (A free translation of the original in Portuguese) Quarterly information - 06/30/2011 – Gafisa S.A. Gafisa Reports Results for Second Quarter 2011 Pre-sales reached R$ 1.1 billion on strong sales velocity of 42% over the R$ 1.4 billion launched in the quarter Revised full year 2011 EBITDA margin guidance of 16%-20% incorporates more conservative approach on costs of projects being completed Cash position of R$ 1.2 billion, comfortably within debt covenants FOR IMMEDIATE RELEASE - São Paulo, August 11th, 2011 – Gafisa S.A. (Bovespa: GFSA3; NYSE: GFA), Brazil’s leading diversified national homebuilder, today reported financial results for the second quarter ended June 30, 2011. Commenting on the results, Duilio Calciolari, Chief Executive Officer said, “Our second quarter performance demonstrates the strength of our well-diversified portfolio of products, the persistent demand in the market and the success of our sales force. Pre-sales of R$1.14 billion was supported by favorable sales velocity over launches of R$1.38 billion.” “While we are pleased with the quarterly improvement in reported EBITDA margin based on AlphaVille, our residential community developer with strong margins, we continue to be affected by some set-backs related to Tenda legacy units and also discounts over unsold finished units. As a result we are lowering our full year EBITDA margin guidance range by 200 bps, to 16-20%, to more accurately reflect our current and expected momentum of improvement through 2011. Our cash position of R$ 1.2 billion was reinforced by securitized receivables and higher cash inflow, benefiting from a deceleration of cash burn. Cash inflows for 2Q11 totaled R$ 847 million, a 36% sequential increase, and 53% higher than the second quarter of 2010”. Calciolari continued, “In the short to medium term, I will prioritize execution in markets where we have strong track records and see the highest profitability potential. I am currently focusing on execution, margins improvement, generating cash flow and reducing leverage. We will be guided by a strict adherence to optimizing capital allocation and human resources when evaluating new launches.” 2Q11 - Operating & Financial Highlights ▲ Consolidated launches totaled R$ 1.38 billion in the quarter and R$ 1.89 billion in 1H11, a 37% and 11% increase when compared to 2Q10 and 1H10, respectively, representing 36% of the mid-range launch guidance. ▲ Pre-sales reached R$ 1.14 billion in the quarter, a 29% increase as compared to 2Q10 mainly due to better sales of launches in the 2Q11, which reached 42%. Consolidated VSO was 25.2%. ▲ Net revenues, recognized by the Percentage of Completion (“PoC”) method, reached R$ 1.04 billion, a 12% increase from 2Q10, mainly due to higher recognition coming from recent launches. ▲ Adjusted Gross Profit (w/o capitalized interest) was R$ 227 million, 9% lower than the same period of 2010, with a 26.6% Adjusted Gross Margin. ▲ Adjusted EBITDA reached R$ 150.8 million with a 14.5% margin, an 18% decrease when compared to R$ 184 million in the 2Q10, which can be attributed to the delivery of lower margin products by Tenda and Gafisa. ▲ Net Income was R$ 25.1 million for 2Q11 (3.8% Adj.Net Margin), a decrease of 74% from 2Q10. ▲ Net Debt/Equity reached 75.1% at the end of the quarter, 300 bps higher than 1Q11, also supported by a securitization of part of Gafisa’s receivables, totaling R$ 170 million. ▲
